Kussell, C'. J.,
dissenting in part. I concur in the ruling in the second lieadnote and in the second division of the opinion in this case, but I am compelled to dissent from the ruling in the first lieadnote and in the' corresponding division of the decision. In my opinion the ruling in this case is controlled by the decision in Mathis v. Johnson, 157 Ga. 473 (121 S. E. 805). Pleadings are never multifarious by reason of the fact .that the parties having á common interest in the subject-matter which the court proposes to adjudicate are joined. This is true partly upon the principle that when a court is about to adjudge the ownership or right of *865possession of a certain res, a multiplicity of suits should be avoided. I think the lower court correctly overruled the demurrer presented by the eight defendants in this case. The only matter before the court was the wages of Fulwiler for the month of January, 1924. According to the allegation of the petition each one of the eight .defendants had or claimed to have orders for various amounts given by Fulwiler, authorizing his employer to pay'to each of them a designated amount from his wages for the month of January, 1924. It is alleged that the orders totaled $237.75, and that the entire wages of Fulwiler for that month, as an employee of the Western Union Telegraph Co., were only $180. It is therefore apparent that all could not be paid. Fulwiler.insists in his petition that none of them should be paid; and under the ruling of the majority of the court in the second headnote, in which I concur, none of these holders will be paid anything if the petitioner establishes his allegation as to usury. Certainly, then, all the defendants stand in the same position as to the question of usury. If the petitioner does not establish his allegations as to the usury as to all of the defendants, but only as to a part of them, or if he fails entirely to establish his contentions as to usury, all of the defendants will have an interest in the wages of Fulwiler for the month of January, 1924. According to the allegations of the petition, their interest is comnion, because the validity of the claim of each one of them depends upon the failure of Fulwiler to show that he was charged interest at a rate greater than 3-% per cent, per month. Under the act of 1920, mentioned in the majority opinion, no lender who charges a greater rate of interest than 3-% per cent, per month can collect anything, whether principal, interest, attorney’s fees, or costs, on a contract in which a greater rate of interest than 3-% per cent, per month is charged; so each of them has a common interest in disproving, as to himself, the allegation that he charged interest above the legal rate. The litigation involves a common subject-matter, because, according to the allegations of the petition, each has an order upon the same fund, — that arising from an indebtedness of the Western Union Telegraph Co. to Fulwiler, represented by his wages for the month of January, 1924. A common interest in a common subject-matter, or the absence of an interest in a common subject-matter, is the test by which the question as to whether pleadings are multifarious *866is to be determined. “Multifariousness lias been frequently defined as consisting in improperly joining in one bill several distinct and independent matters, and thereby confounding them; as, for example, the uniting in one bill of several matters perfectly distinct and unconnected against one defendant, or the demand of several matters of a distinct and independent nature against several defendants in the same bill.” 21 C. J. 408, § 427. This definition appears to have been taken verbatim from the decision of Nail v. Mobley, 9 Ga. 278. In this State it has been held that pleadings are not multifarious for misjoinder of parties when all of the parties named have a common interest in the subject-matter of the litigation. Miller v. Jones, 136 Ga. 428 (71 S. E. 910), and cases therein cited; Massachusetts Bonding &c. Co. v. Realty Trust Co., 137 Ga. 693 (73 S. E. 1053); Mathis v. Johnson, supra, and cases cited.
When the jurisdiction of the court as to person is so undoubted that it cannot be questioned, a superior court in this State, having jurisdiction both at common law and in equity, may bring all the parties interested before it and decide the matter without taking two bites at a cherry, and what a court can do of its own motion either party to the cause may lawfully ask the court to do.